Judgment unanimously affirmed. Memorandum: Under the circumstances of this case, Special Term did not abuse its discretion in directing expeditious parole revocation hearings without immediately restoring appellant to parole status. Moreover, the Parole Board acted with dispatch and conducted the final parole revocation hearing within 14 days of Special Term’s ruling. (See People ex rel. Gaskin v Smith, 55 AD2d 1004.) (Appeal from judgment of Onondaga Supreme Court—habeas corpus.) Present—Simons, J. P., Schnepp, Callahan, Doerr and Witmer, JJ.